Citation Nr: 1426574	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veteran's Rights Organization, Inc.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 2002 to April 2008.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2008 rating decision of the department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  The Board notes that the file has since been transferred to the RO in San Diego, California. 

The Board remanded the case for additional development in December 2013, and the case was subsequently returned for further appellate review.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (Virtual VA).  A review of the documents in such file reveals that certain documents are relevant to the issue on appeal. As such, they have been considered in the adjudication of these issues.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss was no worse than Level VI hearing loss for the portion of the appeal before February 2, 2014.

2.  On and after February 2, 2014, the Veteran's right ear hearing loss is manifested by Level XI hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for right ear hearing loss prior to February 2, 2014, have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  On and after February 2, 2014, the criteria for a rating in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

Additionally, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i)  (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565   (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, and statements from the Veteran and his representative.  

Additionally, the RO substantially complied with prior remand instructions.  The instructions called for a new audiological VA examination to determine the severity of the Veteran's right ear hearing loss.  The Veteran was provided that examination in February 2014.  As such, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As noted above, the Veteran has been medically evaluated in conjunction with his claim in December 2007 and February 2014.  The Board notes that the Veteran was also evaluated in April 2012, but that the examiner concluded that the test results were not valid for rating purposes; as such, no audiometric data was provided.  However, for both the March 2007 and the February 2014 examinations, the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability, and provided audiometric data from which the Board can properly rate the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  And, the resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2012).  If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the ear that is nonservice-connected will be assigned a Roman Numeral I for purposes of rating the hearing impairment.  38 C.F.R. § 4.85(f).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  In this case, the Veteran does meet the criteria for an exceptional pattern of hearing impairment.    

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his service-connected right ear hearing loss.  For historical purposes, the Veteran was originally granted service connection for right ear hearing loss in an April 2008 rating decision.  A noncompensable (0 percent) rating was assigned under Diagnostic Code 6100, effective as of April 21, 2008.  A timely notice of disagreement was received from the Veteran in August 2008, but the noncompensable rating was continued in an April 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in June 2009.  

An audiological evaluation performed during service in December 2007 revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
55
75
90

The Board notes that the Veteran meets the exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 (a), which indicates that if the puretone threshold at each of the four specified frequencies is at 55 decibels or more, the rating shall be determined by assigning the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  In this case, the examiner could not test the speech recognition in the right ear; as such, the Veteran's Roman numeral must be determined by Table IVa.
Applying the results from the March 2007 VA examination to Table VIa in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear.  When impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear yields a finding of Level I as well.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level VI in the poorer ear and Level I in the better ear, 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The record reflects that the Veteran was afforded a VA audiometric examination in April 2012.  The examiner concluded that puretone test results were not valid for rating purposes, and as such, no audiometric data was provided.  The examiner concluded that responses to puretone testing of the right ear were inconsistent with ascending/descending test methods, positive Stenger, and disagreement between speech reception threshold and admitted puretone thresholds.  The examiner did indicate that hearing loss was still suspected, however.  

Then, per the remand instructions, the Veteran was afforded another VA examination in February 2014 to determine the severity of his right ear hearing loss.  

An audiogram showed pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 0 percent in the right ear.  

Again, the Veteran meets the criteria for the exceptional pattern of hearing impairment.  However, applying the results from his February 2014 examination to either Table VI or Table VIa yields the same result: a finding of Level XI hearing loss in the right ear.  Again, when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Level I, thus, the Veteran's left ear yields a finding of Level I.  38 C.F.R. § 4.85(f).  Where hearing loss is at Level XI in the poorer ear and Level I in the better ear, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

Both the December 2007 and February 2014 examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include both an audiogram and a speech audiometry examination, they are more probative.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  The February 2014 examiner noted that the Veteran reported his hearing loss impacted his ordinary conditions of daily life; when asked to describe the impact in his own words, the Veteran reported that he cannot hear on the right side.  

The Board acknowledges the Veteran's assertion that his right ear hearing loss warrants a higher rating.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  The symptomatology does not more nearly approximate the criteria for higher evaluations at any time during all periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5260, 4.85 4.124a, Diagnostic Code 6100 (2013); see also Fenderson, supra. 

The Board has also considered whether the Veteran's right ear hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.

During the February 2014 VA examination the Veteran explained that he experiences functional loss due to his hearing loss in his right ear; specifically, he stated that he cannot hear on that side.  As such, he has not described any exceptional or unusual features associated with his hearing impairment.  The lay and medical evidence shows that the functional effects caused by the hearing disability do not impact the Veteran in any exceptional or unusual way.  As a result, the evidence shows that the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  




ORDER

An initial rating in excess of 10 percent for right ear hearing loss is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


